Citation Nr: 1103526	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  95-29 976	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an equilibrium 
disability [also claimed as dizziness], to include as secondary 
to service-connected bilateral hearing loss and/or tinnitus.

2.  Entitlement to a rating in excess of 10 percent prior to 
August 9, 2004 for left ear hearing loss.

3.  Entitlement to a rating in excess of 20 percent prior to 
August 9, 2004 for bilateral hearing loss.  

4.  Entitlement to a rating in excess of 40 percent prior to June 
28, 2006 for bilateral hearing loss.

5.  Entitlement to a rating in excess of 50 percent prior to 
September 26, 2008 for bilateral hearing loss.

6.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated 50 percent disabling.  

7.  Entitlement to an increased rating for tinnitus, currently 
evaluated 10 percent disabling.

8.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to an effective date earlier than September 1, 
2004 for an additional dependency allowance for a spouse.


REPRESENTATION

Veteran represented by:	Hugh D. Cox, Attorney-at-law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast 
Guard from May 1959 to July 1960.  These matters are before the 
Board of Veterans Appeals (Board) on appeal from various RO 
rating actions.  


Procedural history

Equilibrium disability
 
In a February 1999 rating decision, the RO denied the Veteran's 
service-connection claim for equilibrium problems, claimed as 
dizziness.  The Veteran disagreed with this decision and 
perfected an appeal as to that issue.

In a January 2002 decision, the Board denied the Veteran's 
service-connection claim [as well as his increased rating claims 
for hearing loss and tinnitus, discussed below].  The Veteran 
appealed these denials to the U.S. Court of Appeals for Veterans 
Claims (Court).  A Joint Motion for an Order Vacating and 
Remanding the Board's Decision was filed, which the Court granted 
by Order of January 2003.  In essence, the Joint Motion 
instructed the Board to ensure that the adjudication of all of 
the Veteran's claims was in compliance with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Veteran's 
claims file was then returned to the Board for readjudication.

In September 2003, the Board remanded the claim for service 
connection for an equilibrium disability to the RO for further 
development.  

Hearing loss ratings

In July 1975, the RO granted service connection for left ear 
hearing loss, effective April 25, 1975; a 10 percent rating was 
assigned.  In February 1994, the Veteran claimed a rating in 
excess of 10 percent for left ear hearing loss.  The RO denied 
this claim in a September 1994 rating decision.  The Veteran 
disagreed and perfected an appeal as to that issue.

In June 1997, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge (AVLJ) in Washington 
D.C.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

In November 1999, the Board remanded the Veteran's increased 
rating claim to the RO for further evidentiary development.  
After such was achieved, the Board denied the Veteran's increased 
rating claim in the above-referenced January 2002 decision.  As 
discussed above, the Veteran appealed this decision to the Court, 
which in turn, vacated the decision in January 2003.  The Board 
remanded the Veteran's claim to the RO in September 2003 for 
further development and readjudication.

Following a change in law, which will be explained in detail 
below, the RO continued the Veteran's 10 percent rating for left 
ear hearing loss prior to August 9, 2004.  The RO then 
discontinued this rating, and granted service-connection for 
bilateral hearing loss, evaluated at a higher 20 percent, 
effective the date of the discontinuance, August 9, 2004.  See 
the May 2005 Supplemental Statement of the Case (SSOC).  By 
October 2006 SSOC, this rating was increased to 40 percent, 
effective June 28, 2006, and by October 2008 SSOC, to 50 percent, 
effective September 26, 2008.  The Veteran has expressed 
continued disagreement with his left ear and bilateral hearing 
loss ratings at all stages, and made clear his desire to proceed 
with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].

Tinnitus rating

The RO granted service connection for tinnitus in a June 1993 
rating decision; an initial noncompensable rating was assigned 
from January 4, 1991.  The Veteran disagreed with this initial 
rating and perfected an appeal as to that issue.  The Board 
subsequently granted an initial rating of 10 percent, effective 
January 4, 1991 in an unappealed November 1999 decision.  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2010).

Subsequently, in a December 2000 rating decision, the RO 
reevaluated the Veteran's tinnitus disability sua sponte, and 
continued the 10 percent rating.  The Veteran filed a timely 
notice of disagreement (NOD) therewith, and perfected an appeal 
as to the continuance of the 10 percent rating.  The Board denied 
the Veteran's increased rating claim in the above-referenced 
January 2002 decision.  The Veteran appealed this decision to the 
Court, which in turn, vacated the decision in January 2003.  The 
Board remanded the Veteran's claim to the RO in September 2003 
for further development and readjudication.

TDIU

The RO denied the Veteran's claim for a TDIU in an April 2009 
rating decision.  The Veteran disagreed with this decision, and 
perfected an appeal as to that issue.

Dependency allowance 

In an August 15, 2007 letter to the RO, the Veteran's attorney 
indicated that the Veteran was not being paid an additional 
dependency allowance for a spouse.  Subsequently, in a July 11, 
2008 letter to the RO, the Veteran's attorney claimed that the 
Veteran was entitled to an effective date for this additional 
allowance dating back to at least December 2004.  

In July 15, 2008, the RO added the Veteran's wife to his total 
compensation award, effective September 1, 2004, which is the 
first date of eligibility following the Veteran's award of a 
combined disability rating to 30 percent.  In August 22, 2008, 
the RO responded specifically to the Veteran's attorney's July 
11, 2008 letter, indicating that the Veteran's claim for 
additional dependency allowance had already been granted.  The 
Veteran's attorney filed a NOD with the August 22, 2008 letter in 
October 2008, merely asserting that the Veteran had "not been 
paid correctly for his spouse," without any clarification as to 
what point of issue the Veteran was contesting, and without 
acknowledging the fact that the RO had already granted the 
Veteran's claim.  By letter of November 11, 2008, the RO 
requested the Veteran to clarify within 60 days how he believed 
that the VA had paid him incorrectly for his spouse.  Neither the 
Veteran nor his attorney responded with clarification.  

Instead of dismissing the Veteran's claim, the RO instead issued 
a SOC in November 2009 addressing the only issue that could 
possibly be construed to be in controversy from the Veteran's 
October 2008 NOD-namely, entitlement to an effective date 
earlier than September 1, 2004 for the award of additional 
dependency allowance.  The Veteran filed VA Form 9 perfecting an 
appeal as to the "effective date" of the award in January 2010.  
The Board accepts the appeal as to the assigned effective date of 
the award as perfected.  Cf. Percy v. Shinseki, 23 Vet. App. 37 
(2009).

The veteran was scheduled to appear for a second Board hearing 
before the undersigned AVLJ in Washington, D.C. in November 2010, 
but he failed to appear for the hearing.  He submitted additional 
argument in support of his appeal in lieu in testimony on 
November 8, 2010.   The Veteran has not since requested that the 
hearing be rescheduled.  Therefore, his hearing request is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2010).  The 
Board notes that the additional arguments submitted by the 
Veteran's attorney are largely cumulative of arguments made prior 
to issuance of the last SSOC dated in January 2010.  Accordingly, 
there is no prejudice to the Veteran for the Board to proceed 
with adjudication of the Veteran's claims without initial RO 
consideration of the additional arguments, or obtaining a waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

Referred issues

The Veteran's attorney has recently submitted argument requesting 
that the Veteran be administered a new Vocational Rehabilitation 
assessment.  See the written arguments received by the Board on 
November 8, 2010, pages 2 and 3.  It also appears that the 
Veteran has recently disagreed with an October 2009 determination 
of the Vocational Rehabilitation and Employment (VR&E) Field 
Office in Jacksonville, North Carolina, which alerted the Veteran 
of the discontinuation of his VR&E claim.  See the Veteran's 
Statement in Support of Claim, dated November 1, 2010.  As the 
record fails to demonstrate that the RO or the VR&E Field Office 
have fully addressed any VR&E issues in the first instance [to 
include whether the Veteran in fact filed a timely NOD as to the 
October 2009 discontinuance letter, requiring the issuance of an 
SOC on the matter], such are referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board 
does not have jurisdiction of issues not yet adjudicated by the 
RO].

The Veteran's attorney has also recently argued that the Veteran 
filed an unadjudicated service-connection claim for a bilateral 
hearing loss disability that was "narrowed" to consideration of 
left ear hearing loss alone in January 1980.   See the Veteran's 
attorney's November 2010 statement of argument, pages 1 and 2.  
As noted above, the RO in May 2005 already granted service-
connection for bilateral hearing loss, effective August 9, 2004.  
It appears that the Veteran is requesting an effective date prior 
to 1980 for the award of service connection for bilateral hearing 
loss.  

Similarly, the Veteran's attorney also asserted that the Veteran 
"must be granted service-connected tinnitus as of the date of 
his first hearing loss award grant."      See id., page 2.  On 
page 9 of the Veteran's attorney's submission, it is argued that 
the RO's June 1993 rating decision granting service-connection 
for tinnitus was clearly and unmistakably erroneous. 

These matters have not yet been adjudicated by the RO, and are 
therefore referred to the RO for appropriate action.  The Board 
notes in passing that it is well-settled that an unappealed 
rating action, reviewed on the merits by the Board, is subsumed 
in the Board decision and is not subject to a collateral attack 
via a claim of clear and unmistakable error (CUE).  Manning v. 
Principi, 16 Vet. App 534, 540 (2002) [citing Donovan v. West, 
158 F.3d 1377, 1381-82 (Fed. Cir. 1998)].  When the rating action 
is deemed subsumed by a supervening Board decision, then, as a 
matter of law, it cannot be the subject of a claim of CUE.  
Rather, in such a case, the claimant must proceed before the 
Board and urge that there was CUE in the Board decision.  Brown 
v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  Further, the 
Court has also found that there are no freestanding claims for an 
earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

Issues not on appeal

In letter decisions dated in June 2005 and April 2007, the RO 
awarded attorney fees in the amount of $199.00 and $272.99, 
respectively.  The Veteran's attorney disagreed with both awards.  
A SOC as to the $199.00 award was issued in April 2007.  
Crucially, in an August 15, 2007 letter, the Veteran's attorney 
indicated that he was awarded Equal Access to Justice Act (EAJA) 
payments from the Court in an amount much greater than the amount 
of attorney fees, and therefore ordered the RO to "pay these 
fees to the Veteran at this time."  By April 7, 2008 letter, the 
RO notified the Veteran's attorney that it had complied with his 
request. Accordingly, the appeals initiated by the Veteran's 
attorney for the fees noted above are deemed withdrawn.


FINDINGS OF FACT

1.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently diagnosed 
equilibrium disability and his military service.

2.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's equilibrium disability 
and his service-connected hearing loss and/or tinnitus.

3.  The Veteran has been completely deaf in his left ear for all 
times pertinent to this appeal, warranting the assignment of 
maximum Level XI hearing impairment.  

4.  The evidence of record does not support a finding that the 
Veteran has been completely deaf in his right ear at any time 
pertinent to this appeal, and the Veteran has not so contended.

5.  In December 2002, the provisions of 38 C.F.R. § 3.383 were 
amended to allow compensation for bilateral hearing impairment 
when hearing loss in one ear is service-connected and hearing 
loss in the other ear is not, provided certain criteria are met.

6.   At the time of the December 2002 change in the provisions of 
38 C.F.R. § 3.383, the Veteran had Level III hearing impairment 
in the right ear, and Level XI hearing impairment in the left 
ear.  

7.   In June 2006, the Veteran had Level V hearing impairment in 
the right ear, and Level XI hearing impairment in the left ear.  

8.  In September 2008, the Veteran had Level VI hearing 
impairment in the right ear, and Level XI hearing impairment in 
the left ear.  

9.  The Veteran's service-connected tinnitus is rated 10 percent 
disabling, which is the maximum rating authorized under 
Diagnostic Code 6260.

10.  The evidence does not show that the Veteran's service-
connected bilateral hearing loss or tinnitus disability is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

11.  The Veteran's service-connected disabilities consist of 
bilateral hearing loss, rated 50 percent disabling, and tinnitus, 
rated 10 percent disabling; the combined disability rating is 60 
percent.   

12.  The evidence of record does not demonstrate that the 
Veteran's service-connected hearing loss and tinnitus 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.

13.  The evidence of record demonstrates that the Veteran is 
entitled to a combined 30 percent disability rating as of 
December 6, 2002.  


CONCLUSIONS OF LAW

1.  An equilibrium disability was not incurred in or aggravated 
by peacetime service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  The Veteran's equilibrium disorder was not caused or 
aggravated by his service-connected hearing loss and/or tinnitus 
disabilities.  38 C.F.R. §3.310 (2010).

3.  The criteria for a rating in excess of 10 percent for left 
ear hearing loss prior to August 9, 2004 are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, 
Diagnostic Code 6100 (1999 & 2010).

4.  The 10 percent rating for left ear hearing loss was 
discontinued, effective December 6, 2002.  38 C.F.R. § 3.383 
(2002 & 2010); 38 C.F.R. § 4.25 (2010).

5.  A 20 percent rating for bilateral hearing loss is warranted, 
effective December 6, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 (2010).

6.  The criteria for a rating in excess of 40 percent for 
bilateral hearing loss prior to June 28, 2006 are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, 
Diagnostic Code 6100 (2010).

7.  The criteria for a rating in excess of 50 percent for 
bilateral hearing loss prior to September 26, 2008 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, 
Diagnostic Code 6100 (2010).

8.  The criteria for a rating in excess of 50 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 
(2010).

9.  There is no legal basis for the assignment of a schedular 
rating in excess of 10 percent for bilateral tinnitus.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2010).

10.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2010).

11.  The criteria for a TDIU have not been met, to include on an 
extraschedular basis. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16, 4.19 (2010).

12.  The criteria for an effective date of January 1, 2003, but 
no earlier, for an additional dependency allowance for a spouse 
have been met.  38 U.S.C.A.           §§ 1115, 5110(f) (West 
2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.401 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted above, the Board remanded the Veteran's hearing loss, 
equilibrium, and tinnitus claims to the RO in September 2003 for 
further procedural and evidentiary development.  More 
specifically, the Board instructed the RO at that time to request 
and obtain any pertinent treatment records identified by the 
Veteran dated subsequent to July 2000, and to afford him VA 
otologic and audiometric examinations to determine the nature and 
etiology of his equilibrium problems, and the degrees of severity 
of his hearing loss and tinnitus.  Per the instructions of the 
January 2003 Joint Motion, the Board also instructed the RO to 
ensure that all VCAA notification was appropriately provided to 
the Veteran regarding his claims on appeal.  The RO was then to 
readjudicate the Veteran's claims.

As will be discussed in more detail below, the RO sent the 
Veteran notice letters sufficient to satisfy the provisions 
outlined by the VCAA in March 2005, March 2006, and April 2008.  
Additionally, in the March 2005 letter, the RO specifically 
requested the Veteran to identify any other evidence or 
information that would support his claims.  Subsequently, the RO 
associated the Veteran's updated private and VA treatment reports 
with his claims folder.  

In addition, the Veteran appeared for VA otologic and audiometric 
examinations on May 27, 2004.  These examinations addressed the 
etiology of the Veteran's equilibrium problems, and the severity 
of his hearing loss and tinnitus.  The RO readjudicated the 
Veteran's claims in multiple SSOCs dating through January 2010.  

Thus, the Board finds compliance with the Board's September 2003 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance].

The VCAA

The VCAA (38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159 (2010)) provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a claim, 
but is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid in 
substantiating it.  It also requires the VA to notify the 
claimant and his representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the VA 
that is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and his 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, the VA 
will attempt to obtain on his behalf.  Although the regulation 
previously required the VA to request the claimant to provide any 
evidence in his possession that pertains to the claim, the 
regulation was amended to eliminate that requirement for claims 
pending before the VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided at the time, or 
immediately after, the VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the RO furnished the Veteran the 
required VCAA notice by March 2005, March 2006, and April 2008 
letters.  Per the instructions of the January 2003 Joint Motion, 
the Board will discuss the adequacy of these letters in detail.  
In particular, the Veteran was notified of the evidentiary 
requirements for service connection and increased ratings in 
March 2005, and for secondary service connection and a TDIU in 
April 2008.  Additionally, the RO informed the Veteran of the 
VA's duty to assist him in the development of his claims in the 
above-referenced March 2005 and April 2008 letters.  
Specifically, the Veteran was advised that the VA would assist 
him with obtaining relevant records from any Federal agency, 
including records from the military and VA Medical Centers.  He 
was also advised that a VA examination would be provided if 
necessary to decide the claims.  With respect to private 
treatment records, the letters informed the Veteran that the VA 
would make reasonable efforts to obtain non-Federal evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim for service connection consisted of 5 
elements: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) an effective date.  Because 
a claim is comprised of 5 elements, the notice requirements of 
38 U.S.C.A. § 5103(a) apply generally to all 5 elements of that 
claim.  Therefore, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require the VA to review the information and the evidence 
presented with the claim, and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, element (1) is not at issue, and the Veteran was 
provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as to 
elements (4) and (5), the degree of disability and an effective 
date, in a March 2006 letter, as well as in the above-referenced 
April 2008 letters.

To the extent that the Veteran may not have been provided with 
complete notice until after the initial adjudication of his 
claims, the Board finds that there is no prejudice to him in 
proceeding with the issuance of final decisions in this appeal.  
Following the provision of the required notice and the completion 
of all indicated development of the record, the RO most recently 
readjudicated the Veteran's claims in January 2010.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be 
cured by a new VCAA notification, followed by a readjudication of 
the claim].  There is no indication or reason to believe that the 
ultimate RO decision on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.

The Board adds that the Veteran is represented by counsel, who is 
obviously familiar with the law and VA regulations.  See Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) [appellant's 
representation by counsel is a factor that must be considered 
when determining whether he has been prejudiced by any notice 
error].

There are some claims to which the VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the 
Veteran's claim for an earlier effective date for the award of 
additional dependency allowance, no VCAA notice is necessary 
because, as is more thoroughly explained below, the outcome of 
this earlier effective date claim depends exclusively on 
documents which are already contained in the Veteran's VA claims 
folder.  The Court has held that a veteran claiming entitlement 
to an earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the law and regulations governing 
effective dates, if, based on the facts of the case, entitlement 
to an earlier effective date is not shown as a matter of law.  
See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  

With respect to the VA's duty to assist the Veteran, the VA has 
obtained his service treatment records, post-service VA and 
private treatment records, and his and his attorney's lay 
statements and arguments.  The RO has made inquiries as to 
whether the Veteran currently receives disability benefits from 
the Social Security Administration (SSA), and found no such 
entitlement.  See the July 21, 2008 SSA Inquiry database printout 
[indicating no disability date of onset or disability payment 
code].  As was alluded to above, the outcome of the Veteran's 
earlier effective date claim rests with evidence which is already 
in the claims folder, and which will be discussed below.  

The VA has assessed the Veteran's hearing acuity on multiple 
occasions [at least 10 times] since the initiation of his 
increased rating claim in 1994.  In addition, the Veteran was 
afforded VA QTC fee-based examinations in May 2000 and June 2006.  
He was also afforded VA otolaryngology and audiological 
examinations in May 2004, and his most recent VA audiological 
examination took place in September 2008.  The reports of these 
VA and QTC examinations reflect that each examiner reviewed or 
was made aware of the Veteran's past medical history, recorded 
his current complaints, conducted an appropriate physical or 
mental examination, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record.  
The Board thus finds that the Veteran's hearing loss, tinnitus, 
equilibrium problems, and employability have been adequately 
evaluated through examination documented in the medical evidence 
currently of record.  The Board therefore concludes that these 
examinations are adequate to equitably adjudicate these claims.  
See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

Upon examination in September 2008, the VA examiner pertinently 
observed that the Veteran's response reliability was 
questionable; thus, scores for both speech and pure-tones were 
not reported for the left ear.  The examiner further noted that 
Stenger tests were positive, and speech discrimination scores 
were well below the level expected for the degree of hearing loss 
at the right ear.  He concluded that a non-organic component was 
suspected to compromise the examination results, and that the 
Veteran was less than cooperative during certain portions of 
behavioral testing.  See the September 2008 VA examiner's report, 
pages 3 and 4.  

The Court has held that the VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Although the VA 
scheduled the Veteran for audiological testing in September 2008 
to determine the current nature, degree of severity, and etiology 
of his hearing loss and tinnitus, it appears that the Veteran did 
not fully cooperate with the VA examiner.  Thus, it appears that 
the Veteran did not comply with the examination, and therefore 
prevented the examiner from rendering appropriate auditory and 
speech discrimination levels and percentages.  In light of this 
unreliability, the Board finds that further efforts to afford the 
Veteran a VA examination addressing his hearing loss and tinnitus 
would be futile.  In any event, as discussed above, the evidence 
currently of record is more than adequate to make an informed 
assessment of the Veteran's current and prior levels of 
disability.

The Veteran's attorney has specifically argued against the 
adequacy of the May 2000 VA QTC examination report and its July 
2000 Addendum Report.  In essence, he has suggested that the RO 
engaged in fraudulent activity by directing the QTC examiner to 
create an addendum report that would contain findings unfavorable 
to the Veteran's claims.  See the Veteran's attorney's October 9, 
2003 letter to the RO.  

In support of this allegation, the Veteran's attorney has 
provided what he claims to be an example of such fraud-namely, 
e-mail correspondence between the RO and QTC Medical Services 
documenting a request for an addendum report that would include a 
new medical statement correlating the conclusion with the 
findings.  See the e-mail correspondence attached to the 
Veteran's attorney's October 9, 2003 letter to the RO.  
Notwithstanding the fact that this e-mail in and of itself in no 
way demonstrates that fraudulent activity occurred [as explained 
in great detail by the RO in a January 16, 2004 letter to the 
Veteran's attorney], the Board finds that this e-mail 
correspondence in fact pertains to an unrelated claim for an 
unrelated benefit, and therefore has no bearing on the issues on 
appeal.  

After reviewing the original May 2000 VA QTC examination report 
apart from its July 2000 Addendum, the Board observes that the 
report was not responsive to the Board's prior November 1999 
remand instructions.  In November 1999, the Board remanded the 
Veteran's left ear hearing loss claim to the RO in order to 
afford him a new VA examination.  The examiner was instructed by 
the Board to review the Veteran's claims folder, and to make 
findings after considering the Veteran's pertinent medical and 
employment history and complaints.  The Board also instructed the 
examiner to comment upon whether he reviewed the old and new 
hearing loss regulations, and the impact of the Veteran's hearing 
loss, if any, upon his industrial capacity.  See the Board's 
November 1999 decision, pages 8 and 9.  

The May 2000 VA QTC examiner did not indicate that he reviewed 
the Veteran's past medical history, or the old and new hearing 
loss regulations.  Additionally, he failed to comment upon the 
effect upon the Veteran's industrial capacity.  Thus, without the 
July 2000 addendum report, the May 2000 VA examination report was 
inadequate for rating purposes, inasmuch as it was unresponsive 
to the Board's November 1999 remand instructions.  As such, 
ordering an addendum report was essential to ensure compliance 
with the Board's remand instructions.  

In his July 2000 Addendum Report, the May 2000 VA QTC examiner 
indicated that he reviewed the new and old criteria for rating 
hearing impairment, as well as the pertinent clinical tests and 
findings.  He also determined that the Veteran's disability 
limited his ability to work, but did not make working impossible.  
Thus, the Board finds that the combined May and July 2000 VA QTC 
medical reports are responsive to the Board's November 2009 
instructions, and adequate to equitably adjudicate these claims.

The Board adds that the July 2000 VA QTC Addendum Report is 
addressed to the QTC Medical Group, indicating that QTC Services, 
not the RO, in fact requested the Addendum Report in the first 
instance.  Such was amply explained to the Veteran's attorney in 
the November 2007 SSOC, which noted that this Addendum, and 
another dated in June 2006 were requested following quality 
review by QTC Services, in order to adequately and sufficiently 
provide the necessary medical evaluation and answers to questions 
as directed by the VA examination requests.                       
See the November 2007 SSOC, page 2.  There is no competent or 
credible evidence of record to suggest otherwise. 

Contrary to the Veteran's attorney's assertions, the Board finds 
the absence of the actual correspondence letter ordering the July 
2000 VA QTC Addendum Report to be inconsequential in this case.  
As noted above, the Board has determined that the May 2000 VA QTC 
examination report and the July 2000 Addendum Report, taken 
together, are adequate for rating purposes, and that the Addendum 
was necessary to ensure compliance with the Board's 1999 remand 
instructions.  

Finally, the Veteran's attorney has asserted that the Veteran 
previously requested a medical record upon which a March 18, 1998 
VA addendum report was allegedly based, and that he has never 
received a copy of this record.  See the Veteran's attorney's 
November 2010 statement of argument, page 1.  Notwithstanding the 
fact that the Board can find no such request in the record, the 
Board finds that the VA in this case has no duty to obtain this 
record.  As will be discussed in greater detail below, the 
regulations in effect at the time of the March 18, 1998 
audiological examination preclude the Veteran from obtaining a 
disability rating greater than 10 percent for left ear hearing 
loss.  As such, whatever might be documented in this report would 
have no impact on his increased rating claims.  The report, if it 
exists at all, is not relevant.  The Board adds that, in December 
2010, the Veteran was sent a complete copy of his claims file in 
response to his and his attorney's request.  See the Board's 
December 20, 2010 letter to the Veteran; see also the Veteran's 
attorney's November 2010 statement, page 1.  

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above, finds that the development of the issues has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the RO's development and 
consideration of the claims were insignificant and nonprejudicial 
to the Veteran.  Accordingly, the Board shall address the claims 
on appeal.

Service Connection for Equilibrium Problems

Relevant Law and Regulations

In general, service connection may be granted for a disability or 
injury incurred in or aggravated by peacetime service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct service-incurrence basis, there must be (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.           See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may also be granted for disability that is 
proximately due to, the result of, or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) evidence of a current 
disability; (2) a service-connected disability; and (3) evidence 
of a nexus between the service-connected disease or injury and 
the current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b).   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran needs only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has a current 
equilibrium disability that was caused by exposure to 
chemicals/toxic fumes in service.  In the alternative, he asserts 
that his equilibrium disability is proximately due to or the 
result of his service-connected hearing loss and/or tinnitus 
disabilities.  The Board will address each contention in turn.

A.	Direct service connection

As noted above, to establish service connection for a claimed 
disorder on a direct service-incurrence basis, there must be 
(1) evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus or relationship between the two.  See 
Hickson, 12 Vet. App. at 253.

With respect to Hickson element (1), the medical evidence of 
record clearly shows that the Veteran currently experiences 
problems with dizziness, equilibrium, and balance, especially 
when walking.  His disability has been variously diagnosed as 
vertigo, peripheral vestibulopathy [inner ear dysfunction] with 
equilibrium problem, and ataxia.  See, e.g., the February 7, 1994 
private treatment report of Dr. C; the February 8, 1994 private 
treatment report of Dr. F.F.; the Veteran's December 3, 1997 VA 
Progress Note; and the June 17, 2009 private treatment report of 
Dr. D.L.P.  As current disability is demonstrated, the Board 
finds that Hickson element (1) is therefore satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address in-service disease and 
injury.

Concerning in-service disease, the Veteran's service treatment 
records include no documented complaints of, treatment for, or 
diagnoses of any dizziness or balance disabilities.  Indeed, the 
Veteran does not contend that he was diagnosed with an 
equilibrium disorder during service.

Concerning in-service injury, the Veteran has indicated to 
various VA and private physicians that he was exposed to toxic 
fumes while on a ship during service.  See, e.g., the February 8, 
1994 private report of Dr. F.F.  The Veteran alleges that he went 
to inspect the hull of a cargo ship in 1960, but in doing so, 
became dizzy and lost consciousness.  In June 2009, the Veteran 
reported to Dr. D.L.P. that a Coast Guard helicopter was required 
to transfer him from the ship to Staten Island for treatment.  
The Veteran asserted that it was after this exposure that he lost 
hearing in his left ear, and that his dizziness and balance 
problems began.  See the June 17, 2009 private treatment report 
of Dr. D.L.P., page 1.

The Veteran is certainly competent to testify as to his own 
observable symptomatology and in-service experiences.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  In that connection, the 
Board does not necessarily doubt that some exposure to chemicals 
or fumes in-service may have occurred.  However, competency of 
evidence differs greatly from credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [although 
interest may affect the credibility of testimony, it does not 
affect competency to testify].  For the reasons noted below, the 
Board finds that the Veteran's assertions that he suffered an 
injury causing dizziness and balance problems following in-
service chemical exposure are not credible.   

First and foremost, there is no indication in the Veteran's 
service treatment records of any specific injury sustained from 
chemical exposure.  The Board finds it incredible that, had the 
Veteran endured an injury in service requiring him to be 
helicoptered away for treatment, such would not have been 
documented, referenced, or alluded to in his contemporaneous 
service treatment records, or in any subsequent post-service 
examination report dated within 30 years following his separation 
from service.  While the Board recognizes that, under Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence, Buchanan 
also states that, as the finder of fact, the Board is permitted 
to determine whether lay evidence is credible in and of itself, 
i.e., because of possible bias, conflicting statements, etc.  Id. 
at 1337.  The Board may also weigh the absence of contemporaneous 
medical evidence against the lay evidence of record.  Id.  

In this regard, the Board observes that the Veteran's recent 
self-reported history conflicts with statements he has made to 
physicians prior to his current claim for VA monetary benefits.  
As noted above, the Veteran currently asserts that his dizziness 
began at the same time that his service-connected left ear 
hearing loss began-after his exposure to fumes in 1960.  See the 
June 17, 2009 private treatment report of Dr. D.L.P., page 1.  

Crucially, however, during his military service the Veteran 
specifically reported that he has had left ear deafness for all 
of his life.  See the Veteran's March 30, 1960 Board of Medical 
Survey.  Indeed, the Veteran's left ear hearing loss preexisted 
service, and his subsequent service-connection award for such 
hearing loss was based on a theory of aggravation, not in-service 
incurrence.  In its July 1975 rating action, the RO indicated 
that no examination could measure the amount of hearing loss that 
the Veteran had prior to service; therefore, it attributed the 
hearing loss to aggravation during service.  See the RO's July 
1975 rating decision.  At no point during service, or in the 
adjudication of the Veteran's hearing loss claim in 1975, did the 
Veteran or the RO indicate that his hearing loss had its onset 
in, or was aggravated by the now-reported episode of chemical 
exposure.  The Veteran's recent attempt to link the onset of his 
dizziness [which he claims began after an in-service injury] with 
the onset of his service-connected hearing loss [which, by his 
own prior admission, clearly preexisted his military service] 
casts significant doubt on the Veteran's ability to accurately 
report his own history.  

The Board accords greater probative value to the history the 
Veteran presented to medical professionals contemporaneous with 
treatment purposes years ago [i.e., during service], than to his 
recent statements to the VA in connection with his claim for 
monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [the VA cannot ignore a 
veteran's testimony simply because he is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].

Moreover, the Veteran's absence of complaints of dizziness [both 
in service, and for over 30 years after separation therefrom] 
also weighs against his assertion that his equilibrium disability 
had its onset following inservice exposure to chemicals or fumes.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming 
the Board where it found that the veteran failed to account for 
the lengthy time period after service for which there was no 
clinical documentation of the claimed condition].

Finally, as discussed above, the Board finds that the Veteran's 
credibility is further undercut by his unreliable responses at 
his most recent VA examination.  In light of the Veteran's 
conflicting medical histories, the absence of complaint or 
treatment for any dizziness or balance problems in service or for 
30 years following service, the Veteran's inability to provide 
reliable responses upon testing, and the Veteran's potential 
bias, the Board is unable to afford the Veteran's statements any 
probative value with respect to the question of whether he 
experienced an injury causing dizziness or balance problems 
during his military service.  See Caluza v. Brown, 7 Vet. App. 
498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 
1996) [In determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness 
demeanor].

Accordingly, the Board finds that in-service disease or injury is 
not demonstrated, that Hickson element (2) remains unsatisfied, 
and that the Veteran's claim for direct service connection fails 
on this basis.

For the sake of completeness, with respect to Hickson element (3) 
[nexus or relationship], the Board acknowledges multiple medical 
opinions of record that speculate as to the etiology of the 
Veteran's current equilibrium disability.  

Indeed, Dr. F.F. noted in February 1994, based on the Veteran's 
own report, that his imbalance had existed for over 30 years.  
Subsequently, in August 1996 Dr. F.F. opined that it was 
theoretically possible that some of the lesions seen in the brain 
[upon MRI imaging in 1995] could have come as a result of 
fainting or toxic exposures before 1960.  However, there was no 
way to prove this supposition.  See the August 20, 1996 letter 
from Dr. F.F.  

Additionally, a December 3, 1997 VA Progress Note included a 
notation that the Veteran's equilibrium problem began in 1959.  
An April 17, 1998 VA Progress Note similarly indicated that the 
Veteran had symptoms present since 1959.  

More recent examination reports from Dr. D.L.P. indicate a 
diagnosis of gait ataxia, longstanding, probably related to 
middle ear damage, in the context of military related exposure.  
See the July 31, 2009 private report of Dr. D.L.P., page 1.  Dr. 
D.L.P. further noted that the Veteran gave a temporal history 
that his vertigo began at the time of his injury, and that 
certainly, superimposed factors, including CNS microvascular 
disease and B12 deficiency, could be secondary contributors.  
Id., at 1 and 2.

The Board notes that each of these medical opinions is based 
almost exclusively upon the Veteran's own assertions that his 
dizziness and fainting had its onset in 1959 or 1960, following 
his claimed exposure to chemicals or fumes.  As discussed in 
detail above, the Board finds the Veteran's self-reported history 
to be incredible and unreliable.  Although the Board may not 
disregard a medical opinion solely on the rationale that it was 
based on a history given by the Veteran, Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005), reaffirmed that, in evaluating 
medical opinion evidence, the Board may reject medical opinions 
that are based on facts provided by a veteran that have been 
found to be inaccurate, or because other facts present in the 
record contradict the facts provided by him that formed the basis 
for the opinion.  So it is in this case.
 
Moreover, it also appears that the August 1996 and July 2009 
opinions of Drs. F.F. and D.L.P. are speculative in nature, 
couched in terms of possibility.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) [medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim].  In addition, 
none of the above VA or private examiners provide a clinical 
rationale in support of any proposed link between the Veteran's 
current equilibrium disorders and his military service.  
Crucially absent from any analysis is the fact that the Veteran 
did not report any symptoms of dizziness until he mentioned them 
at a RO hearing in May 1992, over 31 years post service.  See the 
May 8, 1992 RO hearing transcript, page 2; see also Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of a 
physician to provide a basis for his opinion goes to the weight 
or credibility of the evidence].

In short, the above-referenced medical opinions and observations 
are not adequately explained, and are at odds with the remainder 
of the credible evidence of record, or lack thereof.  The Board 
accordingly accords these opinions little probative value.

The Board acknowledges the Veteran's assertions that he has 
experienced dizziness and balance problems continuously since his 
separation from service in 1960.   Although competent, the Board 
finds that these statements are not credible for the reasons 
explained above [the existence of conflicting medical histories, 
the absence of complaint or treatment for any dizziness or 
balance problems in service or for 30 years following service, 
the Veteran's inability to provide reliable responses upon 
testing, and the Veteran's potential bias].  In addition, medical 
evidence dated in 1990 specifically indicates that the Veteran 
had experienced no vertigo.  See Dr. C's August 27, 1990 private 
treatment note.  

Thus, the Board finds that there is no credible evidence of 
record, lay or medical, that supports a finding of continuity of 
dizziness symptomatology since the Veteran's separation from 
service in 1960.  Accordingly, Hickson element (3) (relationship 
or nexus) has not been satisfied, and the Veteran's direct 
service-connection claim for an equilibrium disability fails on 
this basis as well. 

B.	Secondary Service Connection

As noted above, the Veteran alternatively contends that his 
equilibrium disability was caused or aggravated by his service-
connected bilateral hearing loss and/or tinnitus.

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) evidence of a current 
disability; (2) a service-connected disability; and (3) evidence 
of a nexus between the service-connected disease or injury and 
the current disability.  See Wallin, 11 Vet. App. at 512 (1998).  

As discussed above, it is undisputed that the Veteran has a 
current equilibrium disorder.  It is also undisputed that his 
bilateral hearing loss disability and his tinnitus are service-
connected disabilities.  Accordingly, Wallin elements (1) and (2) 
are satisfied.

With respect to crucial Wallin element (3) (nexus or 
relationship), the RO obtained a VA medical opinion from the 
Chief of Otolaryngology Service, Dr. T.Y.H., in January 2005.  In 
his January 2005 Memorandum, Dr. T.Y.H. indicated that he 
reviewed the Veteran's entire claims folder before rendering his 
opinion.  He also specifically highlighted audiograms dated in 
1995 and 2004, a 1995 MRI report, and ENG testing which suggested 
a central origin to the Veteran's disequilibrium.  Based on the 
Veteran's medical history, and his own professional expertise, 
Dr. T.Y.H. concluded that the Veteran's disequilibrium was not 
due to, the result of, or aggravated by the his tinnitus and 
hearing loss.  

The Board notes that Dr. T.Y.H.'s opinion has support in the 
record.  Indeed, a VA nurse practitioner concluded after 
reviewing the Veteran's medical history in 2004 that his 
disequilibrium was related to bilateral end-organ disorder, which 
was diagnosed on 1997 ENG, and also in 1994.  There was evidence 
of poor optikinetics suggestive of central pathology.  See the 
May 27, 2004 Otolaryngology C&P examination report. 

In addition, the Veteran's private physician, Dr. C., linked the 
Veteran's vertigo not to hearing loss [as the Veteran's attorney 
incorrectly suggests on page 2 of his November 8, 2010 
statement], but to a central or metabolic etiology.  See Dr. C.'s 
February 7, 1994 private treatment report. 

No opinions of record suggest otherwise.  The Veteran has been 
afforded ample opportunity to secure and submit medical evidence 
in his favor, and against the findings of the medical 
professionals noted above.  He has not done so.                  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

The question involved in this case involves the etiology of a 
disability-namely, whether the Veteran's equilibrium disability 
was caused or aggravated by his service-connected hearing loss or 
tinnitus.  This question requires opinions from persons with 
medical expertise, as the answer cannot be ascertained through 
lay observation alone, absent a finding of continuity of 
symptomatology.  Neither the Veteran nor his attorney has been 
shown to possess the requisite medical training or credentials 
needed to render a competent opinion as to this question.  
Accordingly, the Board finds that the Veteran's lay opinions 
medically attributing his equilibrium disorder to his service-
connected hearing loss or tinnitus do not constitute competent 
medical evidence, and lack probative value.  See 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].

Accordingly, Wallin element (3) (relationship or nexus) has not 
been satisfied, and the Veteran's secondary service-connection 
claim for an equilibrium disability fails on this basis alone.

Increased rating claims for left ear and bilateral hearing loss

As discussed above, the Veteran was originally granted service-
connection for left ear hearing loss in 1975, at which time a 10 
percent disability rating was assigned.  In February 1994, the 
Veteran filed a claim for an increased rating for left ear 
hearing loss.  The RO continued the 10 percent disability rating 
for left ear hearing loss at all times prior to August 9, 2004.  
The RO then discontinued this rating, and granted service-
connection for bilateral hearing loss, evaluated at a higher 20 
percent, effective the date of the discontinuance, August 9, 
2004.  See the May 2005 SSOC.  This rating was increased to 40 
percent effective June 28, 2006, and to 50 percent effective 
September 26, 2008.

The Veteran challenges his assigned disability ratings at each 
stage dated from 1994 to the present day.  The Board will address 
each stage in turn.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Relevant Law and Regulations

Under the applicable criteria, disability ratings are assigned in 
accordance with the VA's Schedule for Rating Disabilities and are 
intended to represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2010).  Separate diagnostic codes (DCs) 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing as set forth in 38 C.F.R. § 
4.85.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in conjunction 
with the average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The rating schedule establishes 11 
auditory acuity levels designated from Level I for essentially 
normal hearing acuity, through Level XI for profound deafness.  
VA audiometric examinations are conducted using a controlled 
speech discrimination test (Maryland CNC) together with the 
results of a puretone audiometry test.  The vertical lines in 
Table VI (in 38 C.F.R. § 4.85) represent 9 categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel (dB) loss based on the 
puretone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage of 
discrimination and the horizontal column appropriate to the 
puretone dB loss.  The percentage evaluation is found from Table 
VII (in 38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having the 
better hearing acuity and the horizontal row appropriate to the 
numeric designation level for the ear having the poorer hearing 
acuity.  For example, if the better ear has a numeric designation 
Level of "V" and the poorer ear has a numeric designation Level 
of "VII," the percentage evaluation is 30 percent.  See 38 
C.F.R. § 4.85.  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities during the pendency of the 
appeal pertaining to diseases of the ear, including the criteria 
for evaluating hearing loss.  In this regard, the Board notes 
that the method described above using Tables VI and VII was not 
changed.  However, pertinent changes were made to 38 C.F.R. § 
4.86 regarding cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) provide that, when the pure 
tone threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher numeral.  
The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Also during the pendency of this appeal, effective December 6, 
2002, 38 C.F.R.          § 3.383 was amended as to evaluating 
hearing impairment when hearing loss in one ear is service-
connected and hearing loss in the other ear is not.  See 69 Fed. 
Reg. 48,148 (2004) [codified at 38 C.F.R. § 3.383].  Under the 
former provisions, in situations where service connection has 
been granted only for defective hearing involving one ear, and 
the veteran does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered to 
be normal.  In such situations, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is at 
level X or XI.  See 38 C.F.R. §§ 3.383, 4.85(f), (h) (2004).

Under the current version of 38 C.F.R. § 3.383, compensation is 
payable for hearing loss in both ears as if both disabilities 
were service-connected if (1) hearing impairment in the service-
connected ear is compensable to a degree of 10 percent or more; 
(2) hearing impairment in the nonservice-connected ear, as 
measured by audio thresholds or speech discrimination scores, 
meets the criteria to be considered a disability under 38 C.F.R. 
§ 3.385; and (3) the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.

The current criteria of 38 C.F.R. § 3.383 is clearly more 
favorable to the Veteran's claim.  Therefore, the Board will 
apply only the current criteria of 38 C.F.R. § 3.383 to the 
Veteran's hearing loss claim for all times following December 6, 
2002.  

The Veteran's hearing loss disability is currently rated under 38 
C.F.R. § 4.85, DC 6100.  DC 6100 is deemed by the Board to be the 
most appropriate, primarily because it pertains specifically to 
the disability at issue [hearing loss].  The Board can identify 
nothing in the evidence to suggest that another DC would be more 
appropriate.  

The Board additionally adds that applying DC 6204 [peripheral 
vestibular disorders] or 6205 [Meniere's syndrome] would be 
inappropriate in this case, as the Board has denied the Veteran's 
service-connection claim for an equilibrium disorder, above, and 
the evidence shows no correlation between his hearing loss and 
tinnitus with the equilibrium disorder.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under DC 6100.

Analysis

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  In reaching its conclusion, the Court 
observed that, when a claim for an increased rating is granted, 
the effective date assigned may be up to 1 year prior to the date 
that the application for increase was received if it is factually 
ascertainable that an increase in disability had occurred within 
that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period 1 year before the claim was filed 
until VA makes a final decision on the claim.

In this case, the Veteran's claim for an increased rating for 
left ear hearing loss was filed in February 1994.  Therefore, the 
matter before the Board is whether any different rating should be 
assigned for the relevant time periods under consideration, or 
February 2003 to the present time.

The RO has rated the Veteran's left ear hearing loss as 10 
percent disabling from 1975 to August 9, 2004.  As noted above, 
the June 10, 1999 regulatory changes to the hearing loss rating 
codes have no bearing on this case.  However, the regulatory 
changes to 38 C.F.R. § 3.383, effective December 6, 2002, do have 
an impact on this case, and will be discussed below.

The evidence of record clearly shows that the Veteran's left ear 
hearing loss has been manifested by total deafness since long 
before the appeal period began.  Total left ear deafness 
corresponds to the highest available auditory acuity numeric 
designation of XI under either Table VI or VIA of 38 C.F.R. 
§ 4.85.  Crucially, however, there is no evidence of complete 
deafness in the Veteran's nonservice-connected right ear at any 
time during the appeal period, and the Veteran does not so 
contend.  Under former 38 C.F.R. § 3.383, where service 
connection is in effect for defective hearing in only one ear, in 
the absence of complete bilateral deafness, the nonservice-
connected ear is considered normal, and assigned a numeric 
designation of I under either Table VI or VIA.  In this case, 
these numeric designations in combination correspond to no more 
than a 10 percent rating for the service-connected left ear 
hearing loss for all times prior to the effective date of the 
regulation change, December 6, 2002.  See 38 C.F.R. § 4.85, Table 
VII, DC 6100.

Thus, the Board finds that the Veteran's left ear hearing loss 
was appropriately rated 10 percent disabling for all times dating 
from February 1993 to December 6, 2002.

As discussed above, under the current version of 38 C.F.R. § 
3.383, compensation is payable for hearing loss in both ears as 
if both disabilities were service-connected if (1) hearing 
impairment in the service-connected ear is compensable to a 
degree of 10 percent or more; (2) hearing impairment in the 
nonservice-connected ear, as measured by audio thresholds or 
speech discrimination scores, meets the criteria to be considered 
a disability under 38 C.F.R. § 3.385; and (3) the nonservice- 
connected disability is not the result of the veteran's own 
willful misconduct.

In this case, it is clear that the Veteran's service-connected 
left ear disability is compensable to a degree of 10 percent or 
more.  Additionally, audiometric testing prior to December 6, 
2002 shows the presence of a right ear hearing loss disability 
for VA purposes under 38 C.F.R. § 3.385 which did not result from 
his own willful misconduct.  On May 2000 VA QTC audiological 
evaluation, pure tone thresholds for the right ear, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
55
60
60
70

The right ear manifested an average puretone threshold of 61.25 
decibels, and speech audiometry revealed speech recognition 
ability of 100 percent.  

Applying the foregoing audiological evaluation to 38 C.F.R. § 
4.85, Table VI, reveals Level XI hearing impairment of the left 
ear, based on total deafness as explained above.  For the right 
ear, Table VI reveals Level II hearing impairment in May 2000.  
Table VII [percentage evaluation for hearing impairment] 
indicates that, for a left and right ear with respective Level XI 
and II hearing loss, a 10 percent disability rating is assigned.  

Crucially, however, the Veteran's right ear hearing loss 
thresholds on May 2000 VA QTC examination demonstrate an 
exceptional pattern of impairment as defined by 38 C.F.R. 
§ 4.86(a), as each threshold value is 55 dB or higher.  
Accordingly, 38 C.F.R. § 4.86(a) is applicable, and the Veteran's 
Roman numeral designations for hearing impairment may be 
determined from either Table VI or Table VIA, whichever results 
in the higher numeral.  [The Board notes in passing that the 
Veteran's May 2000 hearing thresholds do not constitute an 
exceptional pattern of impairment under 38 C.F.R. § 4.86(b), as 
the puretone threshold at the 1000 Hz level is not 30 dB or 
less.] 

As noted above, Table VI reveals Level II right ear hearing 
impairment.  Significantly, Table VIA reveals a more favorable 
Level III hearing impairment.  Table VII indicates that, for a 
left and right ear with respective Level XI and III hearing loss, 
a 20 percent disability rating is assigned.  

For the time period between December 6, 2002 and August 9, 2004, 
the RO rated the Veteran's left ear hearing loss disability as a 
single disability at 10 percent disabling.  Because the evidence 
shows that the Veteran met the criteria outlined above for the 
award of a disability rating for bilateral hearing loss under the 
revised provisions of 38 C.F.R. § 3.383 at the time of its 
effective date of December 6, 2002, the Board finds that a 20 
percent award is warranted as of that date.  

The Veteran's original 10 percent rating for left ear hearing 
loss alone was discontinued as of December 6, 2002, as rating a 
left ear hearing loss disability separately from a bilateral 
hearing loss disability would amount to prohibited pyramiding.  
See 38 C.F.R. § 4.25 (2010).

The RO assigned the Veteran a 20 percent disability rating for 
bilateral hearing loss from August 9, 2004 to June 28, 2006.  As 
discussed immediately above, the Board has granted an earlier 
effective date for a 20 percent rating from August 9, 2004 to 
December 6, 2002.  Based on the medical evidence of record, the 
Board finds no evidence demonstrating that, from December 6, 2002 
to June 28, 2006, the assignment of a disability rating greater 
than 20 percent is warranted.  Indeed, the only audiometric test 
dated during this time period is the May 2004 VA examiner's 
report.  Puretone thresholds for the right ear at that time, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
60
75

The right ear manifested an average puretone threshold of 53.75 
decibels, and speech audiometry revealed speech recognition 
ability of 94 percent.  Such values correspond to Level I hearing 
impairment on Table VI for the right ear.  As above, Table VI, 
reveals Level XI hearing impairment of the left ear, based on 
total deafness.  Table VII indicates that for a left and right 
ear with respective Level XI and I hearing loss, a 10 percent 
disability rating is assigned.  

Unlike the Veteran's May 2000 VA QTC examination results, his May 
2004 test results do not demonstrate an exceptional pattern of 
impairment.  Indeed, only two of the four specified frequencies 
in the right ear were 55 dB or more.  Therefore, 38 C.F.R. § 
4.86(a) is not applicable.  With respect to the application of 38 
C.F.R. § 4.86(b), the Veteran's hearing tests do not show a 
result of 70 dB or more at 2000 Hz in the right ear.  Therefore, 
38 C.F.R. § 4.86(b) is also not applicable.  Accordingly, 
utilization of Table VIA is not permitted.

It appears that the RO erroneously charted the Veteran's average 
puretone threshold of 53.75 decibels on Table VIA instead of 
Table VI in the May 2005 SOC.  See the May 2005 SOC, page 6.  As 
a result, the Veteran's right ear hearing loss was assigned a 
Level III hearing loss instead of Level I, resulting in a 20 
percent rating on Table VII.  This error in no way prejudiced the 
Veteran, as he was awarded a higher disability rating.  To the 
extent the RO awarded a more favorable 20 percent award than what 
the evidence and regulations directed at the time, the Board will 
not disturb it.  

It was not until the June 28, 2006 VA QTC examination that the 
Veteran's hearing thresholds were severe enough to warrant the 
assignment of an increased disability rating to 40 percent.  
Puretone thresholds for the right ear at that time, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
70
70
70

The right ear manifested an average puretone threshold of 67.5 
decibels, and speech audiometry revealed speech recognition 
ability of 92 percent, revealing Level II hearing impairment on 
Table VI.  Table VII indicates that, for a left and right ear 
with respective Level XI and II hearing loss, a 10 percent 
disability rating is assigned.  

Crucially, however, as in May 2000, the Veteran's right ear 
hearing loss thresholds at the June 2006 VA QTC examination 
demonstrate an exceptional pattern of impairment as defined by 
38 C.F.R. § 4.86(a), as each threshold value is 55 dB or higher.  
Accordingly, 38 C.F.R. § 4.86(a) is applicable, and the Veteran's 
Roman numeral designations for hearing impairment may be 
determined from either Table VI or Table VIA, whichever results 
in the higher numeral.  [The Veteran's June 2006 hearing 
thresholds do not constitute an exceptional pattern of impairment 
under 38 C.F.R. § 4.86(b), as the puretone threshold at the 1000 
Hz level is not 30 dB or less.] 

As noted above, Table VI reveals Level II right ear hearing 
impairment.  Significantly, Table VIA reveals a more favorable 
Level V hearing impairment.  Table VII indicates that, for a left 
and right ear with respective Level XI and V hearing loss, a 40 
percent disability rating is assigned.  As such, the Board finds 
that a 40 percent rating for bilateral hearing loss is granted, 
effective June 28, 2006.  

The only audiological test of record dated subsequent to the June 
2006 VA QTC examination is the one administered on September 2008 
VA examination.  Puretone thresholds for the right ear at that 
time, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
70
80
85

The right ear manifested an average puretone threshold of 71.25 
decibels, and speech audiometry revealed a speech recognition 
percentage that was too unreliable to score.  

Despite the fact that the September 2008 VA examiner could not 
measure the Veteran's right ear speech recognition, the Board 
notes that the Veteran's right ear hearing loss thresholds at 
that time demonstrated an exceptional pattern of impairment as 
defined by 38 C.F.R. § 4.86(a), as each threshold value is 55 dB 
or higher.  Significantly, Table VIA reveals Level VI hearing 
impairment of the right ear.  Table VII indicates that for a left 
and right ear with respective Level XI and VI hearing loss, a 50 
percent disability rating is assigned.  As such, the Board finds 
that a 50 percent rating for bilateral hearing loss is granted, 
effective September 26, 2008.  

There is no medical evidence of record demonstrating that the 
Veteran's service-connected bilateral hearing loss has worsened 
since the September 26, 2008 VA examination, nor has the Veteran 
asserted as much.  Therefore, the Board finds that the currently-
assigned 50 percent rating is continued for the period from 
September 26, 2008 to the present time.

In summary, the Board finds that the Veteran's service-connected 
left ear hearing loss should be rated 10 percent disabling for 
all times prior to December 6, 2002.  On December 6, 2002, the 
Veteran's 10 percent rating for left ear hearing loss is 
discontinued, and a 20 percent rating for bilateral hearing loss 
is in effect.  A 40 percent rating for bilateral hearing loss is 
granted, effective June 28, 2006.  A 50 percent rating for 
bilateral hearing loss is granted, effective from September 26, 
2008 up to the present time.

Extraschedular consideration

For the sake of economy, the Board will address the matter of 
referral of the Veteran's service-connected disabilities for 
consideration of an extraschedular rating in a common discussion, 
below.

Increased rating claim for tinnitus

The Veteran claims a rating in excess of 10 percent for tinnitus.  
The Board notes that much of the discussion at the RO regarding 
this claim was over the propriety of the initial 10 percent 
rating, effective January 4, 1991.  Critically, however, the 
propriety of the initial 10 percent rating and its January 1991 
effective date was already discussed and decided by the Board in 
an unappealed November 1999 decision.  As such, the Veteran is 
precluded from challenging the Board's November 1999 decisions 
without filing a claim specifically alleging clear and 
unmistakable error (CUE) in that decision.  

This instant increased rating claim arises from a December 2000 
rating decision in which the RO performed its own review of the 
claims folder and continued the assigned 10 percent rating.  
Accordingly, the Board will only discuss whether a disability 
rating greater than 10 percent is warranted at any time from 
December 1999 to the present.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Relevant law and regulations

As noted above, the regulations pertaining to the evaluation of 
diseases and injuries of the ears were revised effective June 10, 
1999.  See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 
4.85-4.87 (2002)].  That regulation was again revised in May 
2003, effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).  
Effective prior to June 13, 2003, DC 6260 provided a single level 
of disability, 10 percent for recurrent tinnitus.  [As discussed 
below, until recently this was a matter of some dispute.]  A 
separate evaluation for tinnitus could be combined with an 
evaluation under DCs 6100, 6200, 6204, or other DC, except when 
tinnitus supported an evaluation under one of those DCs.  See 38 
C.F.R. § 4.87, DC 6260 (2002).

Effective June 13, 2003, DC 6260 also provides a single level of 
disability, 10 percent for recurrent tinnitus.  Only a single 
evaluation is assigned for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2010).

The Veteran filed a NOD with the continuation of a 10 percent 
rating for tinnitus in 2001.  See the Veteran's February 10, 2001 
NOD.  Therefore, both the former and most recent versions of the 
regulation are applicable to his claim.  However, as will be 
explained in greater detail below, under both versions of the 
regulation, the maximum rating which is available for tinnitus is 
10 percent.

Analysis

The current version of DC 6260, effective June 13, 2003, makes it 
clear that a single rating of 10 percent for tinnitus will be 
assigned whether the sound is perceived in one ear, both ears, or 
in the head.  That version has never been in dispute.  Recent 
litigation revolved around the matter of whether the former 
version of DC 6260 allowed for separate 10 ratings for tinnitus 
in each ear.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the plain meaning of 38 C.F.R. § 4.25(b) and the 
pre-1999 and pre-2003 versions of DC 6260 required the assignment 
of dual ratings for bilateral tinnitus. The Federal Circuit, 
however, reversed the Court's holding in Smith, concluding that 
the Court erred in not deferring to the VA's interpretation of DC 
6260, which is that a veteran is entitled only to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral.  See Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006); see also 38 U.S.C.A. § 7252(b) (West 
2002) [the Court may not review the schedule of ratings for 
disabilities or any action of the VA Secretary in adopting or 
revising the rating schedule]; Wanner v. Principi, 370 F.3d 1124 
(Fed. Cir. 2004) [holding that the VA Secretary's discretion over 
the rating schedule is insulated from judicial review, with one 
recognized exception limited to constitutional challenges].

The clear import of the Federal Circuit's holding is that, 
regardless of the version of DC 6260 employed, the maximum 
schedular rating available for tinnitus is 10 percent.  As there 
is no legal basis upon which to award a higher rating than the 
currently assigned 10 percent at any time during the period under 
consideration, the Veteran's appeal must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.                    See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability 
rating is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007), held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the final 
report of the examination to facilitate determinations regarding 
extraschedular consideration.  The Court noted that, unlike the 
rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) 
does not rely exclusively on objective test results to determine 
whether an extraschedular rating is warranted.  See Martinak, 21 
Vet. App. at 455.  

In this regard, the September 2008 VA examiner specifically 
identified the Veteran's reported functional effects of his 
current hearing loss and tinnitus disabilities, which include 
difficulty hearing and understanding conversational speech.  See 
the September 2008 VA examiner's report, page 1.  The examiner 
also pointed out that the Veteran demonstrated sufficient 
communicative skills to engage in and maintain meaningful 
employment, but that he might need better-fitting hearing aids to 
facilitate communication.  See id., page 4.  In pertinent part, 
the September 2008 VA examiner highlighted the Veteran's past 
military, occupational, and recreational noise exposure.

Thun v. Peake, 22 Vet App 111 (2008), provides for a 3-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether his disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture, and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the Veteran's service-
connected hearing loss and tinnitus are inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
hearing loss and recurrent tinnitus with the established criteria 
found in the rating schedule for hearing loss and tinnitus shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology; as discussed above, the 
rating criteria considers puretone decibel hearing loss and 
speech discrimination hearing loss, as well as recurrent 
tinnitus.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the rating schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the Board 
finds that the second and third questions posed by Thun are moot.  

There is no evidence in the Veteran's claims file of an 
exceptional or unusual clinical picture.  Indeed, the Veteran has 
reported that, although he wears hearing aids, he has difficulty 
hearing and understanding conversational speech.  He does, 
however, retain the functional capacity to perform his employment 
duties as a postal clerk.  See the September 2008 VA examiner's 
report, pages 2 and 4.  The Board thus finds that the functional 
effects caused by his hearing disability, which undoubtedly 
exist, do not constitute an exceptional or unusual disability 
picture which warrants consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the 
Veteran's service-connected hearing loss or tinnitus causes 
impairment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.

Rice considerations

The Board further notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a TDIU, either 
expressly raised by the Veteran or reasonably raised by the 
record, involves an attempt to obtain an appropriate rating for a 
disability, and is part of the claim for an increased rating.  As 
described in the INTRODUCTION, above, the issue of a TDIU is 
already in appellate status before the Board, and will be 
discussed immediately below.  

Entitlement to a TDIU

Relevant law and regulations

Under the applicable criteria, all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
See 38 C.F.R. § 4.16.  A finding of total disability is 
appropriate when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  See 38 
C.F.R. §§ 3.340(a)(1), 4.15.

In determining whether unemployability exists, consideration may 
be given to a veteran's level of education, special training, and 
previous work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.        See  38 
C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation purposes may be 
assigned, where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more.  If there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and the combined rating must be 70 percent or more.  See 38 
C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted to the Director of 
the Compensation and Pension Service for extraschedular 
consideration.

Analysis

As noted above, a TDIU may be awarded on either a schedular or 
extraschedular basis.  As explained immediately below, in this 
case, only the extraschedular basis need be considered.

The Veteran is service-connected for bilateral hearing loss, 
rated 50 percent disabling, and tinnitus, rated at 10 percent 
disabling.  There are no other service- connected disabilities.  
His combined disability rating is 60 percent.  Although the 
Veteran currently has one disability ratable at 40 percent or 
more, he does not have a combined rating of 70 percent or more.  
Accordingly, he does not meet the criteria for consideration of 
TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

In accordance with 38 C.F.R. § 4.16(b), the Board has considered 
whether the Veteran's claim for a TDIU should be referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  

Crucially, the Board notes that the Veteran has not indicated 
that he is currently unemployed.  In fact, the most recent VA 
examination in September 2008 indicated that the Veteran was 
currently working as a postal clerk.  See the September 2008 VA 
examiner's report, page 2.  A subsequent private treatment report 
dated in June 2009 indicated a complaint of low back pain due to 
his job as a mail carrier.  See the June 17, 2009 report of Dr. 
D. L. P., page 1.  Notwithstanding the fact that the Veteran 
appears to be fulfilling his duties as a postal clerk currently, 
no medical evidence of record suggests that his service-connected 
hearing loss and tinnitus disabilities, alone, markedly interfere 
with his employment.

Indeed, the September 2008 VA examiner specifically found, upon 
examination of the Veteran and review of his claims folder, that 
he maintained sufficient auditory access to language to 
communicate effectively in the workplace.  The examiner further 
stated that the Veteran demonstrated sufficient communicative 
skills to engage in and maintain meaningful employment.  See the 
September 2008 VA examiner's report, page 4.  The Board notes 
that this opinion is consistent with the opinion of the May 2000 
VA QTC examiner, who in July 2000 submitted an Addendum Report 
indicating that, although the Veteran's hearing loss did limit 
his ability to work in a normal manner, it did not make it 
impossible.  See the July 14, 2000 Addendum Report of the May 
2000 VA QTC examiner. 

The Board acknowledges the May 2004 opinion of  Dr. I. M. H., who 
indicated that he discharged the Veteran from his care in 
December 2002 with a sedentary work restriction, noting this was 
a permanent restriction.  Significantly, Dr. I. M. H. did not 
restrict the Veteran from all types of work, but only from those 
jobs that were not sedentary.  In addition, a review of Dr. I. M. 
H.'s 2002 treatment reports indicates that the Veteran sought 
treatment from him for neck, left arm, and low back pain, 
bilateral arm numbness, and numbness of the legs, and not for 
hearing loss or tinnitus.  See the September 16, 2002 treatment 
report of Dr. I. M. H. Despite having all these nonservice-
connected physical problems, Dr. I. M. H. still indicated that 
the Veteran could continue to work at sedentary position.  Id., 
at page 2.  

The question presented in this case is whether the Veteran's 
service-connected disabilities alone cause him to be 
unemployable.  Based on the fact that the Veteran is currently 
engaged in employment as a postal clerk, and based on the above-
referenced medical opinions indicating that his hearing loss and 
tinnitus do not render him unemployable, the Board must answer 
this question in the negative.  While in no way diminishing the 
obvious impact the Veteran's hearing loss and tinnitus have on 
his industrial capacity, this has already been taken into 
consideration in the assigned percentage disability ratings, as 
discussed above.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim for a TDIU.  In particular, referral to 
appropriate authority for consideration on an extraschedular 
basis under the provisions of 38 C.F.R. § 4.16(b) is not 
warranted, and the benefit sought on appeal is accordingly 
denied.

Effective date claim for an additional dependency allowance

The Veteran claims an effective date earlier than September 1, 
2004 for an additional dependency allowance for a spouse.  
Indeed, a Veteran who is in receipt of disability compensation of 
30 percent or more is entitled to an additional allowance for 
each dependent.  See 38 U.S.C.A. § 1115.

The date of September 1, 2004 marks the first day of the month 
following the RO's award of a 20 percent rating for service-
connected bilateral hearing loss, effective August 9, 2004.  See 
38 C.F.R. §§ 3.31.  This award increased the Veteran's combined 
disability rating to 30 percent.  

In this decision, the Board has determined that a 20 percent 
rating for hearing loss is warranted from a date earlier than 
August 9, 2004-namely, December 6, 2002, which is the effective 
date of the change in regulations under 38 C.F.R. § 3.383.  In so 
doing, the Veteran's combined rating increases to 30 percent as 
of December 6, 2002, and not August 9, 2004.  Accordingly, an 
effective date of January 1, 2003 is warranted for the award of 
an additional dependency allowance for a spouse.  To this extent 
only, the appeal is granted.




ORDER

Service connection for an equilibrium disability is denied.

A rating in excess of 10 percent for left ear hearing loss prior 
to August 9, 2004 is denied.

A 10 percent disability rating for left ear hearing loss is 
discontinued as of December 6, 2002.

A 20 percent rating for bilateral hearing loss is granted, 
effective December 6, 2002, subject to the law and regulations 
governing the payment of monetary benefits.  

A rating in excess of 40 percent prior to June 28, 2006 for 
bilateral hearing loss is denied.

A rating in excess of 50 percent prior to September 26, 2008 for 
bilateral hearing loss is denied.

A rating in excess of 50 percent for bilateral hearing loss is 
denied.
  
A rating in excess of 10 percent for tinnitus is denied.

A TDIU is denied.

An effective date of January 1, 2003, but not earlier, for 
additional dependency allowance for a spouse, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



____________________________________________
THOMAS A. PLUTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


